Citation Nr: 1112422	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  03-28 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to May 1945.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

Pertinent to the present matter, the January 2002 rating decision denied the appellant's claim seeking service connection for the cause of the Veteran's death.  In February 2005, the Board remanded this claim, and in a May 2007 decision, the Board denied service connection for the cause of the Veteran's death.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2010 memorandum decision, vacated the Board's May 2007 decision and remanded that matter to the Board for additional proceedings.  


FINDINGS OF FACT

1.  The Veteran died in September 2001, with the death certificate listing acute myocardial infarction, as the immediate cause of death; the underlying cause of death, as coronary artery disease and arteriosclerosis vascular disease; and polymyalgia rheumatica as a significant condition contributing to death.  

2.  At the time of his death, the service connection was in effect for a duodenum ulcer, rated 30 percent disabling, effective May 8, 1945.  

3.  Resolving all reasonable doubt in the appellant's favor, the most probative evidence of record indicates that the Veteran's duodenum ulcer caused or contributed to his death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, as conveyed in numerous correspondences, the appellant believes that the Veteran's death was caused by his service connected duodenum ulcer and not the cardiac conditions noted on the death certificate.  

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As indicated above, at the time of his death, service connection was in effect for a duodenum ulcer and the death certificate indicates that the died in September 2001 due to acute myocardial infarction being the immediate cause of death; coronary artery disease and ateriosclerosis vascular disease being the underlying cause of death; and polymyalgia rheumatica being a significant condition contributing to death.  

In support of her claim, the appellant submitted a November 2001 statement from, the private physician who treated the Veteran for approximately 1 year prior to his death, I. Kalvaria, M.D.  In this statement, Dr. Kalvaria opines that the Veteran's death was the result of an unsuccessful surgery to remove esophageal cancer.  Dr. Kalvaria further opines that the Veteran's long history of gastrointestinal problems caused Barrett's esophagus, which resulted in esophageal cancer.  To support these opinions, Dr. Kalvaria relies not only on his medical expertise but also cites the Veteran's medical history and relevant medical studies.  Ultimately, Dr. Kalvaria opines that it is "highly likely" the Veteran's service connected gastrointestinal condition (i.e. duodenal ulcer) was the underlying cause of his cancer of the esophagus and therefore his death.  

Also of record is the February 2002 private medical opinion of J. Ronaldson, M.D.  Relying on relevant medical expertise and a review of the Veteran's medical treatment records, Dr. J. Ronaldson opines that "the cause of [the Veteran's] death was quite indeed related to his underlying esophageal cancer."  Acknowledging that only cardiac conditions were noted on the death certificate, Dr. Ronaldson states these notations are present,

solely because everybody dies when their heart stops, not because there was an underlying suspicion of coronary artery disease.  [The Veteran] did have atrial fibrillation and a prior pacemaker, but both of these were under control and certainly would not contribute to his risk of a death related to coronary artery disease.

The evidence of record also contains a March 2002 statement from private physician, M. Johnson, M.D., who treated the Veteran from November 1990 until the time of his death.  After recounting the Veteran's medical history, to include surgical intervention related to esophageal cancer, Dr. Johnson opines that esophageal cancer treatments were necessitated because of the Veteran's chronic "gastrointestinal problems...[that] date[d] back to his military days."  Moreover, Dr. Johnson states that gastrointestinal problems caused the Veteran to develop Barrett's esophagus, which brought about esophageal cancer and caused his death.  

The appellant has also submitted the March 2002 statement of private physician K. Graff, M.D., who treated the Veterna on multiple occasions, after a November 1999 esophagogastrectomy.  Dr. Graff clearly states that esophageal cancer was the underlying cause of the Veteran's death.  Further, Dr. Graff, relating his medical expertise to the Veteran's specific medical history, notes that chronic gastrointestinal problems commonly evolve into an esophageal malignancy, as was the case with the Veteran.  What is more, in the Veteran's case, the aforementioned evolution necessitated the surgical intervention, which "exacerbated his chronic cardiac condition."  Ultimately, Dr. Graff specifically states that "[a]lthough the death certificate reflects a cardiac demise, that common life-terminating event in my opinion was precipitated by esophageal cancer."  

In an effort to assist the appellant substantiate her claim, an August 2005 VA opinion was obtained.  After reviewing the Veteran's medical records and death certificate, the examiner accepted the notation on the Veteran's death certificate, indicating that his death was cardiac related, and opined that "the veteran's (sic) history of duodenal ulcer was not a contributing factor or [a] causative agent to the veteran's (sic) death."  In light of the Court's holding that the August 2005 VA examination report was an "inadequate medical opinion" the Board concludes that the findings and conclusions set forth in the report are of limited probative value.  

While the death certificate must be considered, the Board must assess the credibility and probative value of the entirety of the medical evidence of record.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (recognizing that death certificates are of limited probative value in determining the cause of a Veteran's death); see also 38 C.F.R. § 3.312.  

Thus, in addition to the death certificate, the Board must consider the multiple private medical opinions, all of which support the appellant's claim.  Significantly, the November 2001 opinion of Dr. Kalvaria and the March 2002 opinion of Dr. Johnson provide clear medical reasoning and logic to support the respective opinions, relating the Veteran's service connected duodenal ulcer to his diagnosed Barrett's esophagus and esophageal cancer; moreover, the February 2002 opinion of Dr. Ronaldson and the March 2002 opinion of Dr. Graff, reflect clear analysis of the Veteran's medical history, to support the proposition that esophageal cancer likely caused the Veteran's death.  This thorough and clear analysis also served as the basis for the doctors' explanation, as to why only cardiac conditions on the Veteran's death certificate, given their respective opinions to the contrary.  The Board finds these factors together to make the aforementioned private medical opinion highly probative as to the matter at hand.  Additionally, in isolation Drs. Kalvaria, Ronaldson, Johnson and Graff status as the Veteran's treating physicians accords their opinions no greater weight; however, the respective opinions general consistency with other medical evidence of record and description of the Veteran's declining health prior to his death, adds to the overall probative value of the opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-472 (1993).  

Accordingly, the Board finds the private medical opinions, weighing in favor of the claim, to be of greater probative value that the death certificate and the August 2005 VA examination report.  Because the most probative evidence of record indicates the Veteran's service-connected duodenal ulcer, caused or contributed to his death, a link between the Veteran's death and a service-connected disability is shown.  Resolving that question in the appellant's favor, the Board finds that the Veteran's death was proximately due to, or the result of his service-connected duodenal ulcer.  In reaching this determination, the Board reiterates that in light of the Court's determination that the August 2005 VA examination report was of limited probative value, and given the multiple positive nexus opinions provided by the Veteran's treating private physicians, the Board concludes that service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


